United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            _____________

            No. 98-2874SD
            _____________

United States of America,             *
                                      *
                  Appellee,           *
                                      *
      v.                              *
                                      *
Marat Movsesyants,                    *
                                      *
                 Appellant.           *
            _____________                 Appeals from the United States
                                          District Court for the District
            No. 98-2878SD                 of South Dakota.
            _____________
                                             [UNPUBLISHED]
United States of America,             *
                                      *
                  Appellee,           *
                                      *
      v.                              *
                                      *
Armen Atayants,                       *
                                      *
                 Appellant.           *
            _____________

            No. 98-2879SD
            _____________

United States of America,             *
                                      *
                  Appellee,           *
                                         *
      v.                                 *
                                         *
Ivan Kovalev,                            *
                                         *
                  Appellant.             *
             _____________

             No. 98-2880SD
             _____________

United States of America,               *
                                        *
                   Appellee,            *
                                        *
      v.                                *
                                        *
Alex Nagorniuk,                         *
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: March 9, 1999
                                Filed: March 18, 1999
                                 _____________

Before FAGG, LAY, and WOLLMAN, Circuit Judges.
                          _____________

PER CURIAM.

       Marat Movsesyants, Armen Atayants, Ivan Kovalev, and Alex Nagorniuk
(collectively the appellants) appeal their convictions on felony charges related to a
motor vehicle theft ring. We affirm.




                                         -2-
       The appellants raise several contentions related to the sufficiency of the
evidence supporting their convictions. We reject all of these contentions. First, the
record contains substantial evidence to support the jury's verdicts. Second, we
conclude the district court did not commit reversible error in denying the motions for
dismissal of the indictment, for severance, for judgment of acquittal, and for new trial,
or in instructing the jury about the conspiracy. Third, the appellants' assertions that
the government failed to reveal exculpatory evidence and the district court improperly
admitted evidence against all of the coconspirators are either unsupported by the
record, otherwise without legal merit, or both.

      Having carefully reviewed the record, we are satisfied the district court
correctly resolved each of the appellants' claims and an extended opinion by this court
would have no precedential value. We thus affirm the appellants' convictions. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-